﻿
Allow me to congratulate you, Sir, on your election as President of the General Assembly at its forty-fourth session, and to wish you success in presiding over this session. The ties that exist between Iraq and Nigeria are those of friendship and mutual esteem, aid this is an added incentive for us to co-operate with you for the success of the session and the achievement of the noble aims and purposes of the United Nations.
I would also like to avail myself of this opportunity to express our appreciation for the efforts put forth by your predecessor, Mr. Caputo, for the success of the General Assembly's work last year.
Iraq firmly believes in the role of the United Nations as an indispensable international organization for the maintenance of international peace and security and the consolidation of friendly relations among nations on the basis of equality, mutual respect, the realization of international co-operation in all fields, and the strengthening of respect for human rights and fundamental freedoms, particularly the right of peoples to self-determination.
A few weeks ago, the Ninth Conference of Heads of State or Government of the non-aligned countries renewed the commitment of the Movement of Non-Aligned Countries to its role and responsibility in regard to the maintenance of peace and the consolidation of co-operation with a view to the development and prosperity in all countries. The Conference also emphasized the role of the tinted Nations in the establishment of peace and the settlement of international conflicts through dialogue and in conformity with the principles of justice.
The United Nations has been deeply concerned at the war that Iran launched against Iraq and persisted in waging for eight whole years. The General Assembly and the Security Council have adopted many resolutions calling for an end to the hostilities and for the settlement of the conflict on the basis of the United Nations Charter and international law - resolutions that were accepted by Iraq but rejected by Iran. The most recent of these was resolution 598 (1987), which was accepted by Iraq immediately after its adoption, but which Iran refused to comply with for a whole year, until it declared its acceptance of it in circumstances well known to the international community. It was under the auspices of the Secretary-General of the United Nations that the agreement of 8 August 1988 was reached, providing the basis for the cease-fire that came into effect on 20 August 1988. That agreement also established the mechanism for reaching a common understanding of the provisions of resolution 598 (1987) and of the procedures and timing for their implementation through direct talks to be conducted between the two parties under the auspices of the Secretary-General.
It is regrettable, however, that last year, during which several meetings were held between the two sides under the auspices of the Secretary-General, did not witness the holding of genuine direct talks that would achieve the objective envisaged in resolution 598 (1987) and the agreement of 8 August 1988 namely, the establishment of a comprehensive and lasting peace between Iraq and Iran and in the Arab Gulf region. The Iranian side resorted to turning the said meetings into an arena for polemics and propaganda and insisted upon its well-known selective approach, stressing the aspects in which it saw its own interests, while showing no real willingness to enter into a serious discussion of the other issues that would strike a balance and ensure the common interests of the two parties. We have every right to be suspicious of this approach, which is aimed at achieving Iranian gains, in the absence of a comprehensive lasting peace, while perpetuating a no-peace-no-war situation to which no end appears to be in sight.
Iraq cautions the international community against this dangerous approach, on which Iran has so far insisted. Iraq cannot accept any partial measures or plans that serve the Iranian scheme of perpetuating the state of no war and no peace. This stance is shared by all the countries of the region in view of the negative consequences of this situation for security and stability in the region. Throughout this past year we have taken care to give Iran ample opportunities, encouraging it to take the road to peace. We took the initiative in calling for the release of the sick and wounded prisoners of war and announcing our readiness to conduct an immediate and comprehensive exchange of such prisoners in accordance with the Geneva Conventions. We demobilized more than 200,000 men from the Iraqi armed forces between 18 October 1988 and 30 June 1989* we stopped enlistment in the People's Army as of 19 June 1989, disbanded a whole army corps of our land forces and, only a few days ago, decided to disband five divisions of our land forces. 
As regards reconstruction and development, we have rebuilt and rehabilitated the two valiant cities of Basrah aid Fao, despite the fact that they remain within the range of Iranian guns and artillery.
	Iraq was, and remains, desirous of establishing in good faith a comprehensive and lasting peace with Iran on the basis of Security Council resolution 598 (1987). It reaffirms the respect which it has demonstrated without question throughout the years of the conflict, for the principles and norms upon which our international Organization was founded: peace, respect for the sovereignty and independence of peoples, rejection of the policies of hegemony aid interference in the internal affairs of others, and respect for the territorial integrity of States, together with their legitimate rights corroborated by the rules aid precedents of international law. 
	The step required now, after more than a year of inaction for which Iran bears full responsibility, is to go back to the table of direct negotiations under the auspices of the Secretary-General aid in accordance with the agreement of 8 August 1988 and to work seriously and sincerely on the implementation of resolution 598 (1987) as a comprehensive peace plan ensuring security, stability and good neighbourliness between the two countries and in the region on a permanent basis, under the auspices of the United Nations and with United Nations guarantees.. Iran's selective attitudes, along with its resort to manoeuvring and extortionist tactics, have prolonged the suffering of more than 100,000 Iraqi and Iranian prisoners of war and have increased the pain of their families, who had found hope in the cease-fire.
Paragraph 3 of resolution 598 (1987), which cites article 118 of the Third Geneva Convention of 1949, obligates the two sides, in an unequivocal manner, to release the prisoners of war without delay after the cessation of active hostilities. Iran refuses to begin implementing this obligation, however, claiming that active hostilities have not ceased as yet. This constitutes a dangerous precedent. No similar case has ever occurred throughout the history of the United Nations or during the period preceding its founding. The Iranian stand, with the refusal to release the prisoners of war after the cease-fire, is contrary to the legal and realistic definition of the cessation of active hostilities confirmed by the International Committee of the Red Cross (ICRC) in its note of 31 March 1989, addressed to both Iraq and Iran, and in particular, to paragraph 2 of that note.
This Iranian stand vis-à-vis the issue of prisoners of war is concrete evidence of bad intent, of disrespect for the rules of international law, and of disregard for the values prevailing in the international community. The United Nations must shoulder its legal and humanitarian responsibilities and address this tragedy by bringing Iran to respect humanitarian international law and renounce the policy of holding people hostage for political ends, a policy that Iran is well-known to have been practising systematically.
We welcome the attention recently given by the Security Council to this issue and hope that the Council's concern will bring lean to comply with the provisions of international law and respond to our appeal and that of the ICRC for an immediate release of all prisoners of war, so as to put an end to their bitter suffering.
The Israeli occupation of the land of Palestine continues to date, in contravention of the will of the international community. The Israeli forces of occupation continue to launch one military campaign after another, using violence and terrorism against the valiant popular Palestinian intifadah, which is about to enter its third year.
The resolutions adopted by the General Assembly during its Geneva meeting in January 1988 on the Palestine question reaffirm the fact that the majority of the countries of the world stand by the inalienable rights of the Palestinian people.
The Palestine Liberation Organization has taken a number of courageous initiatives to reaffirm its commitment to international legality and to the resolutions of the Security Council.
The continuation of the Israeli occupation, the refusal to accept the glaring aid certain fact that the Palestine Liberation Organization is the sole aid legitimate representative of the Palestinian people, and the denial of the Palestinian people's inalienable right to self-determination and to establish its own independent State with Al-Quds as its capital, constitute a threat to security and peace in the region and in the world at large.
Those who persist in occupation and deny the Palestine Liberation Organization its role in representing its people are simply expressing an attitude that is aggressive, reactionary, and contrary to the course of history and to the values upon which this Organization as well as our contemporary international life are based. These are the people who are primarily responsible for the pain suffered by the people of our region and for the state of instability, tension and terror that persists there. The whole world is aware of the aggressive nature of the Zionist regime and of its policies of invasion and occupation of the land of Palestine, and other contiguous countries, including Lebanon, as was demonstrated by its impertinent aggression against Iraq in June 1981. The Zionist regime has tried and continues to try to be the biggest military Power in the region. It possesses and stores nuclear and chemical weapons in order to perpetuate its occupation of the land of Palestine and imposes its domination over all the countries of the region.
The whole world is also well aware of the grave violations, by the Zionist regime, of human rights in the occupied Palestinian territories, violations that are now documented in sound and picture in the daily news reports as well as in the official reports of the United Nations and many other international and regional organizations. Responsibility dictates that the Members of the United Nations, in particular the members of the Security Council, implement the provisions of the Charter applicable to such situations to deter the forces of occupation from perpetrating these crimes and that they bring to an end the Israeli occupation and aggress ion.
The United States of America is responsible in great measure for the continuation of the policy of occupation, arrogance and terrorism pursued by the Zionist regime, for it is the United States that continues to provide this regime with arms and political cover.
The United States is called upon to change this policy, which it has followed for several decades now, and deal with the free will of the Palestinian people and the Palestine Liberation Organization, its sole and legitimate representatives to recognize without reservation or prevarication the rights of the Arab Palestinian people to the establishment of their independent State, and to shoulder its responsibilities by exercising pressure on the occupiers in order to bring them to comply with the international will to end the occupation and to ensure the just and legitimate rights of the Arab Palestinian people.
The tragedy suffered by the Lebanese people is now entering its fourteenth year amidst further destruction, killing and devastation resulting from the continuation of occupation and external interference in the internal affairs of Lebanon.
Iraq condemns the Israeli military occupation of south Lebanon. It condemns also the Syrian and Iranian occupation of Lebanon. Iraq sees that no solution can be found to the Lebanese crisis but by terminating this occupation, putting an end to external interference in Lebanese internal affairs, and creating a suitable climate of freedom for the Lebanese people to settle their internal problems and achieve national reconciliation through dialogue. We support the efforts made by the league of Arab States, represented by the Arab Tripartite Committee, to resolve the Lebanese crisis in accordance with the resolutions of the Casablanca summit, ensure the withdrawal of non-Lebanese forces and help the Lebanese reach national reconciliation, formulate a new system based on justice and fairness and enable the Lebanese State to exercise its full sovereignty over the whole Lebanon.
Iraq has always stood by the right of peoples to self-determination end extended material and moral support for the achievement of this objective. Today we are about to witness the declaration of Namibia's independence in accordance with the United Nations plan for the independence of Namibia which was initiated on 1 April 1989 on the basis of Security Council resolutions 435 (1978) and 640 (1989).
We call upon the Secretary-General to take the measures stated in the Declaration on Namibia, issued by the ninth summit conference of the Movement of Non-Aligned Countries, with a view to ensuring the rights of the Namibian people to self-determination and national independence.
Our world is undergoing broad economic changes affecting the course of international economic relations. Scientific and technological developments have deepened the cultural and economic gap between the developing and the developed countries. We note with concern the increase in the disparities between the countries of the developing world and those of the developed world. The sharp decline in the prices of basic commodities and raw materials aid the fall in crude oil prices have, for years now, been causing huge losses in the revenues of the developing countries and thus causing a grave deterioration in their economic situation, a stagnation in their development programmes and a fall in the standard of living of their peoples.
We agree that there is a need to extend assistance to the developing countries in their efforts to resume the process of restructuring their economies aid diversifying their exports in order to ensure sufficient funds with which to continue their development operations.
Economic co-operation among the developing countries deserves the highest consideration and offers the only possibility before us. The establishment of the Arab Co-operation Council is a practical step towards the positive use of regional groupings for achievement of the objective of collective self-reliance among the countries of those groupings. We regard economic co-operation between those developing countries and the developed ones as an essential element in an interrelated and integrated world in which we would all strive for the good of mankind as a whole,
We look forward to engaging in a serious dialogue at the special session of the General Assembly to be held in 1990, which will be devoted to international economic co-operation and to the revitalization of economic growth and development in the developing countries.
The external debt problem of the developing countries and the servicing of debts are among the gravest problems facing all countries in the world, creditor and debtor alike. The sums involved amount to one half of the gross national products of the developing countries, thus representing a real obstacle to the continued implementation of their programmes of economic and social development. A reasonable aid equitable solution must, therefore, be found to this problem if we are to ensure better relations among States and a better life for their peoples.
The resolution adopted at the Ninth Conference of Heads of State or Government of the Non-Aligned Countries calling for the convening of a conference under the auspices of the United Nations to consider all aspects of the external debt problem, in a manner consistent with the requirements of development, will perhaps provide a suitable opportunity to reach acceptable solutions to this problem, which causes constant erosion of all economic gains and human efforts.
The other source of concern for mankind is the continued deterioration of the Environment and the climate on this planet, while we consider protection of the environment to be a integral part of the requirements for development, we emphasize that this problem must be addressed in a comprehensive multilateral manner that will take account of all the aspects aid adopt measures necessary for warding off the risks of an environmental disaster that our world might be exposed to. Consideration should be given to the development priorities of the developing countries and to respect for the principle of their sovereign control over their natural resources.
In conclusion, I wish to restate our willingness to co-operate with the President for the success of our work during this session.
